Case: 21-135    Document: 10     Page: 1    Filed: 04/09/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   In re: APPLE INC.,
                         Petitioner
                  ______________________

                         2021-135
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00665-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

  Before PROST, Chief Judge, DYK and WALLACH, Circuit
                        Judges.
PER CURIAM.
                        ORDER
    Apple Inc. petitions for a writ of mandamus directing
the United States District Court for the Western District of
Texas to rule on Apple’s pending motion to transfer and to
stay all other proceedings until that motion is resolved.
KOSS Corporation opposes the petition. Apple replies.
    KOSS Corporation filed this patent infringement suit
in the Western District of Texas against Apple. On Decem-
ber 21, 2020, Apple moved to transfer the case to the
United States District Court for the Northern District of
Case: 21-135    Document: 10      Page: 2    Filed: 04/09/2021




2                                             IN RE: APPLE INC.




California. Apple also moved to stay all other proceedings.
The parties proceeded to engage in venue-related discov-
ery. On February 26, 2021, Apple filed a supplement to its
transfer motion. KOSS filed its opposition to the transfer
on March 2, 2021. Apple filed its reply on March 11, 2021.
On March 22, 2021, Apple filed this petition. The following
day, the district court issued a standing order stating that
it will rule on pending inter-district transfer motions before
conducting a claim construction hearing. See Western Dis-
trict of Texas, Waco Division, Standing Order Regarding
Motion for Inter-District Transfer (Mar. 23, 2021) (“The
Court will not conduct a Markman hearing until it has re-
solved the pending motion to transfer.”). In this case, that
hearing currently is scheduled for April 23, 2021.
     Issuance of a writ of mandamus is a “drastic” remedy,
“reserved for really extraordinary causes.” Ex parte Fahey,
332 U.S. 258, 259–60 (1947). A party seeking a writ bears
the heavy burden of demonstrating that it has no “ade-
quate alternative” means to obtain the desired relief, Mal-
lard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S.
296, 309 (1989), and that the right to issuance of the writ
is “clear and indisputable,” Will v. Calvert Fire Ins. Co., 437
U.S. 655, 666 (1978) (internal quotation marks omitted).
Even when those two requirements are met, the court must
still be satisfied that the issuance of the writ is appropriate
under the circumstances. Cheney v. U.S. Dist. Court for the
Dist. of Columbia, 542 U.S. 367, 381 (2004). Apple has not
met this demanding standard for relief.
     In light of the district court’s March 23, 2021 standing
order, Apple’s focal concern that the district court would
proceed to the Markman hearing before resolving the
transfer motion is no longer an issue. See, e.g., Pet. at 11
(“It has not indicated that it will postpone the impending
Markman hearing . . . .”); id. at 20 (“Apple has no more re-
assurance that its pending transfer motion will be resolved
pre-Markman than SK hynix did in similar circum-
stances.” (citing In re SK hynix Inc., 835 F. App’x 600 (Fed.
Case: 21-135        Document: 10   Page: 3   Filed: 04/09/2021




IN RE: APPLE INC.                                                 3



Cir. 2021)); id. at 21 (“The district court is proceeding with
one of the most important merits-stage steps in a patent
case, while declining to defer that step . . . .”). While Apple
notes in its reply that the new standing order does not offer
the prospect of postponing any deadline except the Mark-
man hearing, Apple neither identifies specifically what
those other deadlines are nor identifies any legal authority
establishing a clear legal right to such relief under these
circumstances.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                   FOR THE COURT

          April 09, 2021           /s/ Peter R. Marksteiner
              Date                 Peter R. Marksteiner
                                   Clerk of Court

s25